Dissenting Opinion by
Me. Justice Eagen :
The opinion of the Court in this case could not be more excusatory of Judge Greenberg’s past conduct if the Judge had written it himself. But, no amount of verbosity can explain away the fact Judge Greenberg was convicted by a jury in a Federal District Court of participating in a criminal conspiracy to defraud certain banks of thousands of dollars, and, despite appeals to the Circuit Court of Appeals and the Supreme Court of the United States, his conviction stood firm.1
Hence, the sole issue now in controversy is whether one who has been convicted of such a crime should be permitted, with this Court’s approval, to continue to serve as a judge in this Commonwealth. While I sympathize with Judge Greenberg’s plight, public confidence and respect in and for the courts must be given top priority. Reinstatement of Judge Greenberg will not enhance that confidence and respect, rather will it serve to increase the cynicism about the courts and the law now all too prevalent in this nation.
Finally, another facet of this case should not go unnoticed. On March 24, 1971, this Court, after many months of inaction and “looking the other way” in the case, entered an order suspending Judge Greenberg from his judicial office and “prohibiting [him] from the exercise of any and all judicial functions.” Despite this interdiction, and despite the subsequent re*49jection by this Court of a petition submitted by the President Judge of the Court of Common Pleas of Philadelphia seeldng our approval of, and, participation in, an order appointing Judge Greenberg court administrator of the courts of Philadelphia, the President Judge of the courts of Philadelphia executed such an order on his own. While this Court may now characterize the functions performed by Judge Greenberg as “non judicial”, every knowledgeable person knows otherwise. To me, it is clear that Judge Greenberg has flouted our order of March 24, 1971, and this conduct instead of being cited as cause for his reinstatement should be condemned in the most emphatic terms.
In my view, this Court’s action is a serious mistake.
Mr. Justice Pomeroy joins in this dissenting opinion.

 Although this Court makes a valiant effort to belittle Judge Greenberg’s involvement in the criminal conspiracy, anyone interested in the facts and what the trial evidence disclosed may refer to the unanimous opinion filed by the Circuit Court of Appeals in affirming Judge Greenberg’s conviction. See 449 F.2d 1223 (3d Cir. 1971).